Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 1 of 14 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 DAVID SANTANA,

        Plaintiff,

 v.                                                       Case No:

 NAVIENT SOLUTIONS, LLC
 and GC SERVICES LIMITED
 PARTNERSHIP,                                             DEMAND FOR JURY TRIAL

       Defendants.
 _____________________________/

       PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

        COMES NOW, Plaintiff, DAVID SANTANA (“Mr. Santana” or “Plaintiff”), by

 and through the undersigned counsel, and hereby sues and files this Complaint and

 Demand for Jury Trial with Injunctive Relief Sought against Defendants, NAVIENT

 SOLUTIONS,           LLC     (“Debt     Owner”),       and     GC      SERVICES             LIMITED

 PARTNERSHIP (“Debt Collector”) (collectively “Defendants”), and in support thereof

 states as follows:

                                           Introduction

        1.      This action arises out of an alleged “Debt” or “Consumer Debt” as defined

 by Fla. Stat. § 559.55 (6) and Defendants’ violations of the Fair Debt Collection Practices

 Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”), and the Florida Consumer Collection

 Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), by attempting to collect such Debt

 after Defendants knew that Mr. Santana had included the Debt in his Chapter 7




             Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                              Page 1 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 2 of 14 PageID 2




 bankruptcy case, and by contacting Mr. Santana directly when Defendants had actual

 knowledge that Mr. Santana was represented by counsel with respect to the alleged Debt.

                                       Jurisdiction and Venue

          2.       This Court has subject matter jurisdiction over the instant case arising

 under the federal question presented in the FDCPA pursuant to 28 U.S.C. § 1331.

          3.       Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and 15 U.S.C.

 § 1692k (d) and Fla. Stat. § 559.77 (1), as a substantial part of the events or omissions

 giving rise to the claims occurred in this judicial district.

                                                 Parties

          4.       Plaintiff, Mr. Santana, was and is a natural person and, at all times

 material hereto, is an adult, a resident of Pinellas County, Florida, a “consumer” as

 defined by 15 U.S.C. § 1692a (3), and a “debtor” or “consumer” as defined by Fla. Stat. §

 559.55 (8).

          5.       Further, Mr. Santana is an “alleged debtor” within the meaning of Fla.

 Stat. § 559.55.

          6.       At all times material hereto, Debt Collector was and is a limited

 partnership with its principle place of business in the State of TX, and its registered

 agent, CT Corporation System, located at 1200 South Pine Island Road, Plantation, FL

 33324.

          7.       Further, at all times material hereto, Debt Collector is a “Consumer

 Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as

 defined by Fla. Stat. § 559.55 (7) and 15 U.S.C. § 1692a (6).



               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                  Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                Page 2 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 3 of 14 PageID 3




        8.       At all times material hereto, Debt Owner was and is a corporation with its

 principle place of business in the State of VA and its registered agent, Corporation

 Service Company, located at 1201 Hays Street, Tallahassee, FL 32301.

        9.       At all times material hereto, Debt Collector was performing debt

 collection owed to Debt Owner to satisfy Mr. Santana’s alleged debt.

        10.      At all times material hereto, Debt Collector was acting within the scope of

 an employee, representative, or agent on behalf of Debt Owner for purposes of collecting

 Mr. Santana’s alleged debt for Debt Owner.

        11.      As such, Debt Owner is responsible for the conduct of Debt Collector as

 its employee, representative, or agent.

        12.      Under information and belief, Debt Owner granted Debt Collector access

 to information and systems that normally would be within Debt Owner’s exclusive

 control, including, but not limited to Mr. Santana’s information.

        13.      Under information and belief, Debt Owner allowed Debt Collector to enter

 Mr. Santana’s information into Debt Owner’s sales or customer systems.

        14.      Under information and belief, Debt Owner gave Debt Collector authority

 to use the principal’s trade name, trademark, or service mark.

        15.      Under information and belief, Debt Owner approved, wrote, or reviewed a

 form letter for Debt Collector to use when communicating with Mr. Santana

        16.      Under information and belief, Debt Owner had actual knowledge of Debt

 Collector’s FDCPA and FCCPA violations when contacting Mr. Santana and Debt

 Owner failed to stop such violations by Debt Collector.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                               Page 3 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 4 of 14 PageID 4




        17.      Under information and belief, via a contractual relationship between the

 parties, Debt Owner had control or the ability to control Debt Collector’s actions in

 attempting to collect Mr. Santana’s debt on behalf of Debt Owner.

                                         Statements of Fact

        18.      Mr. Santana opened a student loan account with Debt Owner (“Account”).

        19.      Sometime thereafter, Mr. Santana encountered financial difficulties and

 fell behind on his payments towards the Account and incurred an outstanding balance

 owed thereunder (“Debt”).

        20.      On June 25, 2019, Mr. Santana filed a Chapter 7 Bankruptcy Petition

 (“Petition”) in the U.S. Bankruptcy Court for the Middle District of Florida, Case No.

 8:19-bk-05998-CPM (“Bankruptcy Case”).

        21.      Mr. Santana identified Debt Owner as a creditor in his Petition with a total

 claim of $90.106.97. See Exhibit A, p. 30, § 4.23.

        22.      Mr. Santana’s Petition also identified his counsel’s name and contact

 information, which notified all of Mr. Santana’s creditors, including Debt Owner, that

 Mr. Santana was represented by counsel with respect to all debts.

        23.      On or around June 29, 2019, Debt Owner received notice of Mr. Santana’s

 Bankruptcy case via electronic transmission from the Bankruptcy Noticing Center. See

 Exhibit B.

        24.      Despite receiving notice of Mr. Santana’s attorney representation and that

 the Debt was included in his Bankruptcy Case, Debt Owner then sold, assigned, or

 transferred the Debt to Debt Collector for collection purposes.



              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                               Page 4 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 5 of 14 PageID 5




        25.      Under information and belief, Debt Owner notified Debt Collector about

 the Bankruptcy Case at the time of the sale, assignment, or transfer of the Account to

 Debt Collector.

        26.      In or around July 2019, Debt Collector began sending collection letters

 directly to Mr. Santana in attempts to collect the Debt.

        27.      For example, on July 23, 2019, Debt Collector sent Mr. Santana a letter in

 connection with collection of the Debt (“Collection Letter 1”). See Exhibit C.

        28.      Collection Letter 1 was directly addressed to Mr. Santana, demanded a

 total amount due of $109,822.48, represented that “this is a communication from a debt

 collector, this is an attempt to collect a debt, and any information obtained will be used

 for that purpose,” and offered options for payment, including by phone or by mail. See

 Exhibit C.

        29.      On August 22, 2019, Debt Collector sent Mr. Santana another letter in

 connection with collection of the Debt (“Collection Letter 2”). See Exhibit D.

        30.      Collection Letter 2 was directly addressed to Mr. Santana, demanded a

 total amount due of $109,822.48, represented that “this is a communication from a debt

 collector, this is an attempt to collect a debt, and any information obtained will be used

 for that purpose,” and offered options for payment, including by phone or by mail. See

 Exhibit D.

        31.      On September 26, 2019, the Court entered an order granting Mr. Santana

 discharge in his Bankruptcy Case (“Discharge Order”). See Exhibit E.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                               Page 5 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 6 of 14 PageID 6




        32.       On or around September 28, 2019, Debt Owner received notice of the

 Discharge Order. See Exhibit F.

        33.       At no time has the Debt been declared to be non-dischargeable in

 bankruptcy.

        34.       At no time has Mr. Santana reaffirmed the subject Debt.

        35.       Despite Mr. Santana no longer being personally responsible for the Debt

 pursuant to the Discharge Order and Defendant’s knowledge of that fact, Debt Collector

 continued to communicate with Mr. Santana in attempts to collect the alleged Debt on

 behalf of Debt Owner.

        36.       For example on October 5, 2019, Debt Collector sent Mr. Santana another

 letter in connection with collection of the Debt (“Collection Letter 3”). See Exhibit G.

        37.       Collection Letter 3 was directly addressed to Mr. Santana, demanded a

 total amount due of $109,822.48, represented that “this is a communication from a debt

 collector, this is an attempt to collect a debt, and any information obtained will be used

 for that purpose,” and offered options for payment, including by phone or by mail. See

 Exhibit G.

        38.       Debt Collector’s Collection Letter 1, Collection Letter 2, and Collection

 Letter 3 (collectively “Collection Letters”) were sent to Mr. Santana in an attempt to

 collect the Debt.

          Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
                                 (as against Debt Collector)

        39.       Mr. Santana re-alleges paragraphs 1-38 and incorporates the same herein

 by reference.


               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                  Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                Page 6 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 7 of 14 PageID 7




        40.      Mr. Santana is a “consumer” within the meaning of the FDCPA.

        41.      The subject debt is a “consumer debt” within the meaning of the FDCPA.

        42.      Debt Collector is a “debt collector” within the meaning of the FDCPA.

        43.      Debt Collector violated the FDCPA. Debt Collector’s violations include,

 but are not limited to, the following:

              a. Debt Collector violated 15 U.S.C. § 1692c(a) by directly

                 mailing the Collection Letters to Mr. Santana after Debt

                 Collector knew Mr. Santana was represented by an attorney

                 with respect to such Debt and had knowledge of, or could

                 readily ascertain, such attorney’s name and address.

              b. Debt Collector 15 U.S.C. § 1692e(2)(A) by falsely

                 representing the legal status of the Debt as still personally

                 owed by Mr. Santana and not discharged pursuant to the

                 Discharge Order in Mr. Santana’s Bankruptcy Case when it

                 sent him Collection Letters.

              c. Defendant violated 15 U.S.C. § 1692e(10) by sending Mr.

                 Santana Collection Letters in attempt to collect the Debt

                 and falsely representing the legal status of the Debt as not

                 discharged pursuant to the Discharge Order in Mr.

                 Santana’s Bankruptcy Case when it sent Mr. Santana

                 Collection Letters.




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                               Page 7 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 8 of 14 PageID 8




               d. Defendant violated 15 U.S.C. § 1692f(1) by attempting to

                  collect the Debt that Defendant knew was not permitted by

                  law to collect pursuant to the Discharge Order.

        44.       As a result of the above violations of the FDCPA, Mr. Santana has been

 subjected to illegal collection activities for which he has been damaged.

        45.       Debt Collector’s actions have damaged Mr. Santana by violating his right

 to not be contacted directly regarding the Debt when Debt Collector had actual

 knowledge that Mr. Santana is represented by counsel with respect to the Debt.

        46.       Debt Collector’s actions have damaged Mr. Santana by invading his

 privacy.

        47.       Debt Collector’s actions have damaged Mr. Santana by causing him

 embarrassment.

        48.       Debt Collector’s actions have damaged Mr. Santana by causing him

 emotional distress.

        49.       Debt Collector’s actions have damaged Mr. Santana by causing him to

 lose sleep.

        50.       Debt Collector’s actions have damaged Mr. Santana by causing him stress.

        51.       Debt Collector’s actions have damaged Mr. Santana by causing him

 anxiety.

        52.       Debt Collector’s actions have damaged Mr. Santana by causing him

 aggravation.




               Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                  Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                Page 8 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 9 of 14 PageID 9




        53.      It has been necessary for Mr. Santana to retain the undersigned counsel to

 prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

        54.      All conditions precedent to this action have occurred.

        WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

 against Debt Collector as follows:

                 a. Awarding statutory damages as provided by 15 U.S.C.                        §

                     1692k(a)(2)(A);

                 b. Awarding actual damages;

                 c. Awarding costs and attorneys’ fees; and

                 d. Any other and further relief as this Court deems just and equitable.

      Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                 (as against Debt Collector)

        55.      Mr. Santana re-alleges paragraphs 1-38 and incorporates the same herein

 by reference.

        56.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

 but are not limited to, the following:

              a. Debt Collector violated Fla. Stat. § 559.72(7) by sending

                 Collection Letters directly to Mr. Santana when Debt

                 Collector knew that Mr. Santana no longer owed the Debt

                 by virtue of Discharge Order.

              b. Debt Collector violated Fla. Stat. § 559.72(9) by

                 misrepresenting the legal right to collect the Debt when

                 Debt Collector knew that no such right existed because the


              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                               Page 9 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 10 of 14 PageID 10




                    Debt had been included in the Bankruptcy Case and

                    discharged pursuant to the Discharge Order.

                 c. Debt Collector violated Fla. Stat. § 559.72(18) by

                    contacting Mr. Santana after Debt Collector knew Mr.

                    Santana was represented by an attorney with respect to

                    such Debt and has knowledge of, or can readily ascertain,

                    such attorney’s name and address.

          57.       As a result of the above violations of the FCCPA, Mr. Santana has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.

          58.       Debt Collector’s actions have damaged Mr. Santana by violating his right

   to not be contacted directly regarding the Debt when Debt Collector had actual

   knowledge that Mr. Santana is represented by counsel with respect to the Debt.

          59.       Debt Collector’s actions have damaged Mr. Santana by invading his

   privacy.

          60.       Debt Collector’s actions have damaged Mr. Santana by causing him

   embarrassment.

          61.       Debt Collector’s actions have damaged Mr. Santana by causing him

   emotional distress.

          62.       Debt Collector’s actions have damaged Mr. Santana by causing him to

   lose sleep.

          63.       Debt Collector’s actions have damaged Mr. Santana by causing him stress.



                 Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                    Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                 Page 10 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 11 of 14 PageID 11




          64.      Debt Collector’s actions have damaged Mr. Santana by causing him

   anxiety.

          65.      Debt Collector’s actions have damaged Mr. Santana by causing him

   aggravation.

          66.      It has been necessary for Mr. Santana to retain the undersigned counsel to

   prosecute the instant action, for which he is obligated to pay a reasonable attorney’s fee.

          67.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Collector as follows:

                   a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                   b. Awarding actual damages;

                   c. Awarding punitive damages;

                   d. Awarding costs and attorneys’ fees;

                   e. Ordering an injunction preventing further wrongful contact by the

                       Defendant; and

                   f. Any other and further relief as this Court deems just and equitable.

        Count 3: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)
                                    (as against Debt Owner)

          68.      Plaintiff re-alleges paragraphs 1-38 and incorporates the same herein by

   reference.

          69.      Debt Owner violated the FCCPA. Debt Owner’s violations include, but

   are not limited to, the following:




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                   Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                Page 11 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 12 of 14 PageID 12




                a. Debt Owner violated Fla. Stat. § 559.72(9) by attempting to

                   enforce the alleged Debt when Debt Owner sold, assigned,

                   or transferred the Debt to Debt Collector when Debt Owner

                   knew the alleged Debt had been included in the Bankruptcy

                   Case.

          70.      At all times relevant hereto, Debt Owner was vicariously liable for the

   actions of Debt Collector.

          71.      Debt Collector violated the FCCPA. Debt Collector’s violations include,

   but are not limited to, the following:

                b. Debt Collector violated Fla. Stat. § 559.72(7) by sending

                   Collection Letters directly to Mr. Santana when Debt

                   Collector knew that Mr. Santana no longer owed the Debt

                   by virtue of Discharge Order.

                c. Debt Collector violated Fla. Stat. § 559.72(9) by

                   misrepresenting the legal right to collect the Debt when

                   Debt Collector knew that no such right existed because the

                   Debt had been included in the Bankruptcy Case and

                   discharged pursuant to the Discharge Order.

                d. Debt Collector violated Fla. Stat. § 559.72(18) by

                   contacting Mr. Santana after Debt Collector knew Mr.

                   Santana was represented by an attorney with respect to




                Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                   Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                Page 12 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 13 of 14 PageID 13




                     such Debt and has knowledge of, or can readily ascertain,

                     such attorney’s name and address.

            72.      As a result of the above violations of the FCCPA, Mr. Santana has been

   subjected to unwarranted and illegal collection activities and harassment for which he has

   been damaged.

            73.      Defendant’s actions have damaged Mr. Santana by violating his right to

   not be contacted directly regarding the Debt when Debt Collector had actual knowledge

   that Mr. Santana is represented by counsel with respect to the Debt.

            74.      Defendant’s actions have damaged Mr. Santana by invading his privacy.

            75.      Defendant’s actions have damaged Mr. Santana by causing him

   embarrassment.

            76.      Defendant’s actions have damaged Mr. Santana by causing him emotional

   distress.

            77.      Defendant’s actions have damaged Mr. Santana by causing him to lose

   sleep.

            78.      Defendant’s actions have damaged Mr. Santana by causing him stress.

            79.      Defendant’s actions have damaged Mr. Santana by causing him anxiety.

            80.      Defendant’s actions have damaged Mr. Santana by causing him

   aggravation.

            81.      It has been necessary for Mr. Santana to retain the undersigned counsel to

   prosecute the instant action, for he is obligated to pay a reasonable attorney’s fee.

            82.      All conditions precedent to this action have occurred.



                  Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                     Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                                  Page 13 of 14
Case 8:19-cv-02725-JSM-AAS Document 1 Filed 10/31/19 Page 14 of 14 PageID 14




          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Debt Owner as follows:

                 a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                 b. Awarding actual damages;

                 c. Awarding punitive damages;

                 d. Awarding costs and attorneys’ fees;

                 e. Ordering an injunction preventing further wrongful contact by the

                     Defendant; and

                 g. Any other and further relief as this Court deems just and equitable.



                                 DEMAND FOR JURY TRIAL

           Plaintiff, David Santana, demands a trial by jury on all issues so triable.



   Respectfully submitted this October 31, 2019,


                                                    /s/ Kaelyn Steinkraus
                                                    Kaelyn Steinkraus, Esq.
                                                    Florida Bar No. 125132
                                                    kaelyn@zieglerlawoffice.com
                                                    Law Office of Michael A. Ziegler, P.L.
                                                    2561 Nursery Road, Suite A
                                                    Clearwater, FL 33764
                                                    (p) (727) 538-4188
                                                    (f) (727) 362-4778
                                                    Counsel for Plaintiff
   ,




              Plaintiff’s Complaint and Demand for Jury Trial with Injunctive Relief Sought
                 Santana v. Navient Solutions, LLC and GC Services Limited Partnership
                                              Page 14 of 14
